DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Prior Art Rejection:
The Applicant’s arguments with regards to claim 1 has been considered but are not persuasive. 
In regards to claim 1, the Applicant argues that ‘the broad interpretation of "contactless sensor" taken in the Office Action is improper’ because the specification of the instant case discloses “one or more additional contact or contactless sensors are attached to or directed at an item of equipment attached to, in contact with, or in proximity to the drill line 112 to capture additional data pertaining to the drill line 112” in paragraph[0024]. The Applicant urges that this disclosure adequately defines the term “contactless” and ‘The fact that both "contact" and "contactless" sensors are mentioned in the originally-filed specification precludes a broad interpretation of the claimed "contactless sensor" as a "contact sensor," as has been improperly taken in the Office Action.’
The Examiner respectfully disagrees with the above argument. Just because the specification mentions the terms “contact” and “contactless” does not mean that the terms have been adequately defined or defined at all. The portion of the specification mentioned above does not disclose what kind of sensors would be considered “contactless”. However, some examples, e.g. camera, are provided in paragraph [0018] of the specification. Even though such examples are mentioned in the specification, to require “contactless sensors” to have the same interpretation as presented in the instant specification would require improperly importing limitations from the specification into the claims. The examiner also notes that Applicant themselves acknowledge in paragraph [0066] of their own specification that importing limitations from the specification to the claims where they are not expressly required is improper.  The sensors of Davis are being interpreted as “contactless” because  the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 can be connected to the control system wirelessly such that the control system could receive data wirelessly (paragraph [0091]). This interpretation reads on “contactless sensor” because the sensors of Davis can be arranged in a manner where the sensors are not directly connected to the control system, e.g. via a wire. 
If a specific sensor is intended, such a limitation would need to be expressly recited in the claim.  While the specification gives examples of what kinds of properties contactless sensors might measure, it doesn’t define what kinds of structures would be required for the metes and bounds of such a structure, e.g. it is not clear if all acoustic and vibration sensors would constitute contactless sensors, or if some additional structure would need to be present.   For at least these reasons, the Davis reference reads on the limitation “contactless sensor”. 
The Applicant further argues that Davis is silent regarding the limitation ‘that data is captured "at a position along a drill line associated with the drill string of a drilling system."’ because “…nothing in Davis discloses a sensor at a position along a drill line…none of a standpipe, a fluid line, or even the drill string itself correspond to the drill line of a drilling rig, and one of skill in the art would not reasonably interpret any of a standpipe, a fluid line, or the drill string to be the same as the drill line.”. 
	The term “drill line” is not expressly defined in claim 1. Merely reciting “drill line” does not equate to a specific structure, especially as drill systems have numerous tubular and connected line structures, e.g. drill string or fluid flow lines, any of which can be considered a “drill line”. If the Applicant intends the term “drill line” to be interpreted as a specific structure, then the term needs to be clearly defined in the claim. 
	The examiner acknowledges that this is a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
	For at least the above reasons, the rejection to claim 1 will be maintained. 
	The rejection to claim 13 will also be maintained for the same reasons as above for claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Publication No. 20120241217).
In regards to claim 1, Davis teaches a monitoring system for a drill string controlled by a drilling program (a drilling system 10 includes a plurality of sensors to gather data in order to detect a drilling event; Abstract, Fig.1, 2), the system comprising: 
a contactless sensor (the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 are considered “contactless” because they can communicate with the control system wirelessly; pp[0016]-[0020], [0058], [0091]. Note that “contactless sensor” is being interpreted broadly as this limitation has not been expressly defined in the claim or the specification. Furthermore, the claim does not mention what kind of structure a “contactless sensor” entails. ) arranged to capture data associated with a parameter at a position along a drill line (the above sensors are arranged along various lines along the drilling system 10 such as the stand pipe line 26 and fluid line 18; fig. 1) associated with the drill string of a drilling system (“the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, will produce indications of various properties (such as pressure, temperature, mass or volumetric flow rate, density, resistivity, rpm, torque, weight, position, etc.)”; pp[0058]); and 
a processor operatively connected to the contactless sensor and configured to (the control system 86 contains a processor to process the data acquired by the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 which sense respective drilling properties during the drilling operation; pp[0089],[0090], Fig. 3):
 interpret the data (control system 86 compares the data for a drilling operation to an event signature indicative of a drilling event; pp[0129]), and 
cause an adjustment to the drilling program based on the interpreted data (controller, 84, which is connected to controller 86, or controller 86 may make adjustments  in response to identifying drilling event; pp[0088], [0130]-[0144].). 

In regards to claim 2, Davis teaches the monitoring system of claim 1, wherein the drilling program (90) is used to manage an operation of the drilling system (10; Abstract).  

In regards to claim 3, Davis teaches the monitoring system of claim 1, wherein the contactless sensor is a first sensor arranged to capture a first set of the data associated with the parameter at a first position along the drill line (a first set of data is received from at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, will produce indications of various properties (such as pressure, temperature, mass or volumetric flow rate, density, resistivity, rpm, torque, weight, position, etc.) along the various lines (e.g. fluid line 18) of the drill system 10. The data is then used to determine “parameter signature segments”; pp[0057], [0058], and [0062]), wherein the monitoring system further comprises: 
a second sensor  (at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, or 67) arranged to capture a second set of the data associated with the parameter at a second position along the drill line (drill properties acquired that define the event signatures/ pre-defined event signatures which can be performed prior to and/or during the drilling operation; pp[0055], [0066]-[0067]), 
wherein the processor aggregates the first set of data and the second set of data, the aggregating resulting in aggregated data, and wherein the data being interpreted includes the aggregated data (the parameter signature segments are combined to make up the parameter signatures. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2).  


In regards to claim 4, Davis the monitoring system of claim 3, wherein the processor synchronizes the aggregated data, the synchronizing resulting in synchronized data, and wherein the data being interpreted includes the synchronized data (the parameter signature segments are combined to make up the parameter signatures, i.e. the data are synchronized. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2). 

In regards to claim 5, Davis teaches the monitoring system of claim 1, wherein the capturing of the data includes measuring an absolute value of the parameter at a time (sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, measure various properties, such as pressure, temperature, mass or volumetric flow rate, density, rpm, torque, weight, position, etc., all of which would be presented as “absolute values”; pp[0057], [0058], and [0062]. The term “absolute value” is being read broadly and if a specific definition is intended it needs to be recited.).

In regards to claim 6, Davis teaches the monitoring system of claim 1, wherein the interpreting of the data includes: 
matching a first set of features detected in the data and a second set of features included in a signature, the second set of features including data descriptive of one or more previously encountered conditions (the parameter signature segments are combined to make up the parameter signatures, i.e. the data are synchronized. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2); and
 	identifying the condition pertaining to the drill string based on the matching (The matching of the parameter signature segment and the event signature corresponds to a drilling even/ condition. See step 102-106; Fig. 2, 5, pp[0065], [0066]).  

In regards to claim 7, Davis teaches the monitoring system of claim 1, wherein the interpreting the data includes: identifying a trend in the captured data based on a plurality of absolute values of the parameter, captured at a plurality of times (a first set of data is received from at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, measure various properties, such as pressure, temperature, mass or volumetric flow rate, density, rpm, torque, weight, position, etc., all of which would be presented as “absolute values”. The data (which inherently includes a plurality of values in real time (pp[0044]) ) is then used to determined “parameter signature segments”; pp[0057], [0058], [0062]. The term “absolute value” is being read broadly and if a specific definition is intended it needs to be recited.); and 
identifying a condition pertaining to the drill string based on the identified trend (the parameter signature segments are combined to make up the parameter signatures. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2).   

In regards to claim 8, Davis teaches the monitoring system of claim 1, wherein the causing of the adjustment to the drilling program includes causing a modification in a functionality of an item of equipment associated with an identified condition of the drill string (controller, 84, which is connected to controller 86, or controller 86 may adjustments to drilling equipment in response to identifying drilling event; pp[0088], [0130]-[0144].).  

In regards to claim 9, Davis teaches the monitoring system of claim 1, wherein the causing of the adjustment to the drilling program includes transmitting an instruction to the drilling system based on the identifying of a condition pertaining to the drill string (the control system 86 can automatically transmit instructions to a well site display to  provide an operator (such as a driller) with instructions or guidance for what remedial measures to take in response to the step 130 output indicating that an event has occurred or is substantially likely to occur; pp[0099]).  

In regards to 10, Davis teaches the monitoring system of claim 9, wherein the processor is further configured to generate an optimized input parameter based on the identified condition, wherein the instruction refers to the optimized input parameter, and wherein the causing of the adjustment to the drilling program is based on the optimized input parameter (controller 84 may control the drilling operation automatically further in response to human authorization of such control of the drilling operation. A predetermined value for a parameter can be preprogrammed into the control system 86 (input parameter) such that the set point is maintained by the control system 86; pp[0093]-[0095]).  
In regard to claim 11, Davis teaches the monitoring system of claim 1, wherein the capturing of the data includes measuring at least one of an amount of movement of the drill line, an amount of deformation of the drill line, an amount of tension of the drill line, or a volume of a sound (data includes properties such as hookload, ROP, volumetric flow rate, density, resistivity, rpm, torque, WOB; Fig. 5).  

In regards to claim 12, Davis teaches the monitoring system of claim 1, wherein the capturing of the data includes capturing a change in a shape of the drill line (“the control system 86 can modify or correct a pressure set point (e.g., received from a hydraulics model) automatically in response to the step 130 output indicating that…b) the drill string 16 has parted (e.g., twisted off, disconnected, backed off, etc.) downhole…”; pp[0106]).  

In regards to claim 13, Davis teaches a method for monitoring a drill string controlled by a drilling program (a method of monitoring a drilling system 10 which includes a plurality of sensors to gather data in order to detect a drilling event; Abstract, Fig.1, 2, the method comprising: 
using a contactless sensor (the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 are considered “contactless” because they can communicate with the control system wirelessly; pp[0016]-[0020], [0058]. Note that “contactless sensor” is being interpreted broadly as this limitation has not been expressly defined in the claim or the specification. Furthermore, the claim does not mention what kind of structure a “contactless sensor” entails.), capturing data associated with a parameter (pp[0058]) at a position along a drill line (the above sensors are arranged along various lines along the drilling system 10 such as the stand pipe line 26 and fluid line 18; fig. 1) associated with the drill string of a drilling system (“the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, will produce indications of various properties (such as pressure, temperature, mass or volumetric flow rate, density, resistivity, rpm, torque, weight, position, etc.)”; pp[0058]); 
using a processor (the control system 86 contains a processor to process the data acquired by the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 which sense respective drilling properties during the drilling operation; pp[0089],[0090], Fig. 3), interpreting the data (control system 86 compares the data for a drilling operation to an event signature indicative of a drilling event; pp[0129]); and 
using the processor, causing an adjustment to the drilling program based on the interpreted data (controller, 84, which is connected to controller 86, or controller 86 may make adjustments  in response to identifying drilling event; pp[0088], [0130]-[0144].).  

In regards to claim 14, Davis teaches the method of claim 13, wherein the contactless sensor is a first sensor arranged to capture a first set of the data associated with the parameter at a first position along the drill line (a first set of data is received from at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, will produce indications of various properties (such as pressure, temperature, mass or volumetric flow rate, density, resistivity, rpm, torque, weight, position, etc.) along the various lines (e.g. fluid line 18) of the drill system 10. The data is then used to determine “parameter signature segments”; pp[0057], [0058], and [0062]), wherein the method further comprises: 
using a second sensor (at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, or 67), capturing a second set of the data associated with the parameter at a second position along the drill line (drill properties acquired that define the event signatures/ pre-defined event signatures which can be performed prior to and/or during the drilling operation; pp[0055], [0066]-[0067]); and 
using the processor, aggregating the first set of data and the second set of data, the aggregating resulting in aggregated data, and wherein the data being interpreted includes the aggregated data (the parameter signature segments are combined to make up the parameter signatures. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2).  

In regards to claim 15, Davis teaches the method of claim 14, further comprising: using the processor, synchronizing the aggregated data, the synchronizing resulting in synchronized data, wherein the data being interpreted includes the synchronized data (the parameter signature segments are combined to make up the parameter signatures, i.e. the data are synchronized. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2).  

In regards to claim 16, Davis teaches the method of claim 13, wherein the capturing of the data includes measuring an absolute value of the parameter at a time (sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, measure various properties, such as pressure, temperature, mass or volumetric flow rate, density, rpm, torque, weight, position, etc., all of which would be presented as “absolute values”; pp[0057], [0058], and [0062]. The term “absolute value” is being read broadly and if a specific definition is intended it needs to be recited.).

In regards to claim 17, Davis teaches the method of claim 13, wherein the interpreting of the data includes: 
matching a first set of features detected in the data and a second set of features included in a signature, the second set of features including data descriptive of one or more previously encountered conditions (the parameter signature segments are combined to make up the parameter signatures, i.e. the data are synchronized. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2); and 
identifying the condition pertaining to the drill string based on the matching (The matching of the parameter signature segment and the event signature corresponds to a drilling even/ condition. See step 102-106; Fig. 2, 5, pp[0065], [0066]).  

In regards to claim 18, Davis teaches the method of claim 13, wherein the interpreting the data includes: 
wherein the interpreting the data includes: identifying a trend in the captured data based on a plurality of absolute values of the parameter, captured at a plurality of times (a first set of data is received from at least sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, measure various properties, such as pressure, temperature, mass or volumetric flow rate, density, rpm, torque, weight, position, etc., all of which would be presented as “absolute values”. The data (which inherently includes a plurality of values in real time (pp[0044]) ) is then used to determined “parameter signature segments”; pp[0057], [0058], [0062]. The term “absolute value” is being read broadly and if a specific definition is intended it needs to be recited.); and 
identifying a condition pertaining to the drill string based on the identified trend (the parameter signature segments are combined to make up the parameter signatures. Each parameter signature is a combination of parameter signature segments and represents what  drilling event is happening in real time in the drilling operation; pp[0064] [0065], Fig. 2).   

In regards to claim 19, Davis teaches the method of claim 13, wherein the causing of the adjustment to the drilling program includes causing a modification in a functionality of an item of equipment included in the drill string (controller, 84, which is connected to controller 86, or controller 86 may adjustments to drilling equipment in response to identifying drilling event; pp[0088], [0130]-[0144].).    

In regards to claim 20, Davis teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (The control system 86 can include software, programmable and preprogrammed memory, machine-readable code, etc. for carrying out the steps of the method 90; Fig. 2, Abstract) comprising: 
capturing data associated with a parameter at a position along a drill line (sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67 are arranged along various lines along the drilling system 10 such as the stand pipe line 26 and fluid line 18; Fig. 1) associated with the drill string of a drilling system (the sensors 36, 38, 40, 44, 46, 54, 56, 58, 60, 62, 64, 66, 67, as well as other sensors, will produce indications of various properties (such as pressure, temperature, mass or volumetric flow rate, density, resistivity, rpm, torque, weight, position, etc.) associated with the drill string 16 of the drill system 10; pp[0058], Fig. 1); 
 interpreting the data (control system 86 compares the data for a drilling operation to an event signature indicative of a drilling event; pp[0129]); and
 causing an adjustment to the drilling program based on the interpreted data (controller, 84, which is connected to controller 86, or controller 86 may make adjustments  in response to identifying drilling event; pp[0088], [0130]-[0144].).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676